COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, Alston and Decker
UNPUBLISHED


              Argued at Richmond, Virginia


              BRIAN LAMONT MOORE
                                                                             MEMORANDUM OPINION* BY
              v.     Record No. 1705-13-2                                    JUDGE ROSSIE D. ALSTON, JR.
                                                                                 SEPTEMBER 9, 2014
              COMMONWEALTH OF VIRGINIA


                                   FROM THE CIRCUIT COURT OF HENRICO COUNTY
                                                Gary A. Hicks, Judge

                               Dannie R. Sutton, Jr. (McDonald, Sutton & DuVal, PLC, on brief),
                               for appellant.

                               Rosemary V. Bourne, Senior Assistant Attorney General (Mark R.
                               Herring, Attorney General, on brief), for appellee.


                     Brian Lamont Moore (appellant) appeals his convictions of forgery, uttering, and grand

              larceny. Appellant contends that the evidence was insufficient to support the convictions

              because the Commonwealth did not prove that he wrote on or modified the check, passed the

              check to another person, or took property valued over $200. For the reasons that follow, we

              affirm appellant’s convictions.

                                                         I. Background1

                     When reviewing a challenge to the sufficiency of the evidence to support a conviction,

              this Court views the evidence in the light most favorable to the Commonwealth as the prevailing



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       As the parties are fully conversant with the record in this case and because this
              memorandum opinion carries no precedential value, this opinion recites only those facts and
              incidents of the proceedings as are necessary to the parties’ understanding of the disposition of this
              appeal.
party below, granting to it all reasonable inferences drawn from that evidence. See Archer v.

Commonwealth, 26 Va. App. 1, 11, 492 S.E.2d 826, 831 (1997).

       So viewed, the evidence at trial indicated that on August 3, 2012, a check purportedly

issued by JPN Enterprises and made payable to Jason Price was cashed at a Bank of America for

$1,748. It was later determined that the check was not issued by JPN Enterprises. The owner of

JPN Enterprises, Brog Gandhi, denied writing or authorizing the check and testified that he did

not know Jason Price.

       In addition to JPN Enterprises, Gandhi also owned an interest in a Hotel Inn located in

Henrico County. The financial accounts for both businesses were managed by Robert Peters, the

hotel’s general manager. The accounts were kept separate. Gandhi and Peters both explained

that hotel expenses (specifically employee loans) were paid out of the hotel account exclusively.

       Because of his responsibilities for both companies, Peters kept in his office checks

pre-stamped with Gandhi’s signature. On July 23, 2012, Peters discovered that checks from both

the hotel and JPN Enterprises accounts were missing from his office. He promptly investigated

the missing checks, which included reviewing surveillance video taken from a hotel security

camera facing his office.

       At trial, the Commonwealth introduced still photographs taken from the security camera.

The pictures were date stamped July 21, 2012. Peters described the images portrayed in the

series of photographs during his testimony: “I actually see [appellant] coming in the . . .

executive office door . . . and going towards my office, which is [at] the bottom of the left corner

[of the photograph].” Appellant was employed by the hotel as a banquet chef at that time. The

pictures did not show appellant entering Peters’ office, but Peters testified that he observed

appellant entering his office when he watched the surveillance video. Peters testified that he




                                                -2-
never gave appellant permission to enter his office and further stated that appellant had no reason

to enter his office on July 21, 2012.

       At trial, the Commonwealth also offered the testimony of Christopher King and Jason

Price. King, who knew appellant through a mutual friend, testified that appellant approached

him in early August 2012 about a check transaction. Appellant explained that he could not cash

his payroll check because he owed the bank money and asked King if he would cash it for him.

King declined, explaining that he, too, owed money to the bank. Appellant asked whether King

knew anyone who could cash the check and informed King that his employer “would . . . make

the check out to whoever could do it.” Eventually, Jason Price agreed to cash the check for

appellant.

       Appellant provided King and Price a check made payable to Price and drawn on the

account of JPN Enterprises. King testified that he and Price then “went up to the bank” and later

called appellant when they had his money. Later in his testimony, King testified that appellant

rode to the bank with King and Price. Price entered the bank alone and returned minutes later

with an envelope. King did not observe the contents of the envelope, but he did see Price hand

the envelope to appellant.

       Price testified that he agreed to cash appellant’s check as a favor to King. The check was

“written out” when Price received it from appellant, though Price did not know by whom. Price

testified that upon entering the bank he cashed the check and observed the teller place the “full

amount of the check” in an envelope,2 which he later handed to appellant. Price denied taking

any money from the envelope.




       2
         At trial, the Commonwealth proffered the testimony of the bank teller who cashed the
check. If called to testify, she “would have confirmed that she gave $1,748 in United States
currency when she cashed the check” that Price presented. Appellant stipulated to this proffer.
                                               -3-
          During cross-examination, Price acknowledged that he was indicted on felony charges

related to his involvement in this case. He explained that the charges were “on hold” pending the

completion of appellant’s trial and that he was hoping to receive favorable treatment as a result

of his testimony. Price also testified that he had been previously convicted of a crime of moral

turpitude.3

          Following the Commonwealth’s case-in-chief, appellant made a motion to strike. He

argued that the evidence showed only that Price passed the check and received the funds from

the teller. Appellant asserted that the Commonwealth failed to prove that he altered the check,

presented the check as valid, or took property of another. The trial court denied appellant’s

motion.

          Robert Bell, an officer with the Henrico County Police Department, who investigated the

check drawn on JPN Enterprises’ account, testified for appellant. Bell testified that he

interviewed Price about the check in mid-August. Bell further testified that he prepared a photo

lineup, which he showed to Price during the interview. Price was unable to identify appellant.

          Appellant also testified on his own behalf, explaining his presence on the surveillance

video and his possession of the check. Appellant testified that he checked his office mailbox,

which was located in the executive office suite, “[e]very day, every morning,” including the

morning captured on the hotel surveillance video. He denied entering Peters’ office. He also

explained that he received a loan check from Peters for $800 on July 18, 2012.4 Stuck to the

back side of the check, appellant testified, was a second, blank check. Appellant testified that he

told his roommate and King about the blank check, and King purportedly asked that appellant

          3
              King also testified during cross-examination that he had been previously convicted of a
felony.
          4
         Gandhi and Peters confirmed in their testimony that they offered loans to employees,
which were later deducted from the employees’ wages. Both men reiterated that loans were paid
through the hotel account exclusively.
                                              -4-
give him the check. Appellant took no efforts to inform Peters about the blank check, choosing

instead to leave the check on a desk in his room. Appellant testified that he had no additional

contact with the check. Appellant admitted during cross-examination that he had numerous prior

felony convictions.

       At the close of his case, appellant renewed his motion to strike, which the trial court

again denied. Appellant was subsequently convicted of each charge and sentenced to a total term

of imprisonment of eleven years and eighteen months, with eleven years and twelve months

suspended.

       This appeal followed.

                                             II. Analysis

                                       A. Standard of Review

       When the sufficiency of the evidence is challenged on appeal, “we review the evidence in

the light most favorable to the Commonwealth, according it the benefit of all reasonable

inferences fairly deducible therefrom.” Singleton v. Commonwealth, 278 Va. 542, 548, 685
S.E.2d 668, 671 (2009) (citation omitted). We “‘presume the judgment of the trial court [is]

correct,’ and ‘will not set it aside unless it is plainly wrong or without evidence to support it.’”

Chambliss v. Commonwealth, 62 Va. App. 459, 465, 749 S.E.2d 212, 215 (2013) (quoting Davis

v. Commonwealth, 39 Va. App. 96, 99, 570 S.E.2d 875, 876-77 (2002)). This Court “does not

‘ask itself whether it believes that the evidence at the trial established guilt beyond a reasonable

doubt.’” Williams v. Commonwealth, 278 Va. 190, 193, 677 S.E.2d 280, 282 (2009) (quoting

Jackson v. Virginia, 443 U.S. 307, 318-19 (1979)). Instead, we ask only whether “any rational

trier of fact could have found the essential elements of the crime beyond a reasonable doubt.”

Jackson, 443 U.S. at 319.




                                                 -5-
                                            B. Forgery

         Appellant contends that the “Commonwealth’s evidence raised a mere suspicion that . . .

Appellant forged the check[,] which was not sufficient to meet its burden” to prove appellant’s

guilt beyond a reasonable doubt. He contends that the evidence was insufficient to support his

conviction of forgery because the Commonwealth’s witnesses did not testify that they observed

appellant modifying the blank check or that they recognized appellant’s handwriting on the

check.

         To sustain a conviction for forgery in violation of Code § 18.2-172,5 the Commonwealth

must prove that the accused falsely made or materially altered a writing that, if genuine, might be

of legal efficacy. See Fitzgerald v. Commonwealth, 227 Va. 171, 173, 313 S.E.2d 394, 395

(1984). The Commonwealth may establish this fact by either direct or circumstantial evidence.

See Britt v. Commonwealth, 276 Va. 569, 573, 667 S.E.2d 763, 765 (2008) (stating that

circumstantial evidence is entitled to as much weight as direct evidence when sufficiently

convincing). Indeed, it is often the case that circumstantial evidence is “the only evidence [that]

the nature of a case permits.” Braxton v. Commonwealth, 209 Va. 750, 752, 167 S.E.2d 120,

121 (1969) (citing Toler v. Commonwealth, 188 Va. 774, 780, 51 S.E.2d 210, 213 (1949)).

When the Commonwealth relies on circumstantial evidence, “‘[w]hile no single piece of

evidence may be sufficient, the combined force of many concurrent and related circumstances,

each insufficient in itself, may lead a reasonable mind irresistibly to a conclusion.’”

Commonwealth v. Hudson, 265 Va. 505, 514, 578 S.E.2d 781, 786 (2003) (quoting Derr v.

Commonwealth, 242 Va. 413, 425, 410 S.E.2d 662, 669 (1991)).




         5
          Code § 18.2-172 states, in relevant part, “[i]f any person forge any writing . . . to the
prejudice of another’s right, or utter, or attempt to employ as true, such forged writing, knowing
it to be forged, he shall be guilty of a Class 5 felony.”
                                                  -6-
       The evidence adduced at trial proved that appellant had exclusive possession of a blank

check drawn on the account of JPN Enterprises. Appellant was observed entering Peters’ office

(where the checks were stored) shortly before the checks were discovered missing. Appellant

later presented to Price and King a check drawn on the account of JPN Enterprises, which

Gandhi testified appellant was not authorized to possess. Gandhi and Peters explained in their

testimony that the hotel and JPN Enterprises accounts were kept separate (hotel expenses were

paid out of the hotel account exclusively) and appellant was not paid through the JPN Enterprises

account. Gandhi also testified that he neither wrote nor authorized a check made payable to

Jason Price.

       The evidence also established that appellant later provided Price with a check drawn on

the account of JPN Enterprises that was “already written out” and “made payable to Price.” This

followed appellant’s repeated efforts to find someone to cash the check for him and his statement

that the check could be made out “to whoever could do it.”

       From this evidence a reasonable fact finder could find that the check was altered while in

appellant’s exclusive possession and reasonably infer that appellant altered it.

       Even so, appellant contends that the evidence “was not sufficient to disprove” his version

of the events and therefore insufficient to support his conviction. Appellant argues that the blank

check was stuck to the back side of a check he legitimately acquired from Peters. Appellant

testified that he told King about the blank check, that King asked for the check, and that King

(among others) had access to the check. According to appellant, he never altered the check and

never attempted to cash it. Appellant therefore alleges that the evidence was not inconsistent

with his innocence.

       “The issue upon appellate review is not whether there is some evidence to support

[appellant’s] hypotheses. The issue is whether a reasonable jury, upon consideration of all the

                                                -7-
evidence, could have rejected [appellant’s] theories in his defense and found him guilty . . .

beyond a reasonable doubt.” Hudson, 265 Va. at 513, 578 S.E.2d at 785. The evidence

presented at trial was sufficient to permit such a finding. A reasonable fact finder could

conclude from the evidence that appellant was not authorized to have the check at issue and that

he did not acquire it legitimately, as Gandhi testified that hotel employees were never paid

through the JPN Enterprises account. Similarly, the fact finder could conclude that appellant

forged the check. The JPN Enterprises check appellant possessed was pre-stamped with

Gandhi’s signature but otherwise blank. Appellant solicited King and Price to help him cash the

check, stating that the check could be made payable “to whoever could do it.” The testimony of

King and Price confirmed that appellant later presented a check “written out” and “made payable

to Price.”6 That evidence was sufficient to permit a reasonable fact finder to find beyond a

reasonable doubt that appellant forged the check.

        For the foregoing reasons, we find that the evidence was sufficient to permit a reasonable

trier of fact to conclude that appellant was guilty of forgery beyond a reasonable doubt.

                                              C. Uttering

        Appellant also contends that the evidence presented at trial was insufficient to convict

him of uttering because “Price, [and] not Appellant, presented the forged check as valid to Bank

of America.” The Commonwealth, in response, argues that appellant uttered the forged check

“when he passed the check to Price, representing that it was genuine.” We agree with the

Commonwealth.

        6
          Appellant seeks to discredit the testimony of King and Price (who appellant casts as
“two convicted felons”), but that exceeds the reach of our inquiry. The fact finder “had the
opportunity to see and hear” the testimony as it was presented, and was permitted to credit the
testimony of King and Price, see Sandoval v. Commonwealth, 20 Va. App. 133, 138, 455 S.E.2d
730, 732 (1995) (stating that “the credibility of the witnesses . . . [is a] matter[] solely for the fact
finder”), and to discredit the testimony of appellant (also a convicted felon), see Marable v.
Commonwealth, 27 Va. App. 505, 509-10, 500 S.E.2d 233, 235 (1998) (stating that the trial
court may “disbelieve the self-serving testimony of [appellant]”).
                                                 -8-
       Uttering is ‘“any assertion or declaration, by word or act, directly or indirectly, that [a]

forged writing . . . is good, with such knowledge and intent . . . [,] provided that such assertion or

declaration was made in the prosecution of the purpose of obtaining the [object] mentioned in the

. . . writing.’” Bennett v. Commonwealth, 48 Va. App. 354, 357, 631 S.E.2d 332, 333 (2006)

(quoting Sands v. Commonwealth, 61 Va. (20 Gratt.) 800, 823-24 (1871)). It is not necessary

that the accused fully negotiate the forged document in order to be convicted of uttering. See id.

at 358, 631 S.E.2d at 333-34. Nor is it required that the accused place the check into circulation.

See id. The crime of uttering is complete upon “an assertion by word or action that a writing

known to be forged is good and valid.” Bateman v. Commonwealth, 205 Va. 595, 600, 139
S.E.2d 102, 106 (1964).

       Here, the evidence supports the fact finder’s conclusion that appellant uttered a check he

knew to be forged. As addressed above, the evidence was sufficient to prove that appellant

forged the check at issue. See Walker v. Commonwealth, 25 Va. App. 50, 59, 486 S.E.2d 126,

131 (1997) (noting that in the context of uttering, “possession of [a] forged check allows the

inference that [the accused] knew it to be forged”). Appellant thereafter held out the check as

“good and valid” when he solicited Price’s assistance cashing what appellant referred to as his

“payroll check.” See Bateman, 205 Va. at 600, 139 S.E.2d at 106. That Price, rather than

appellant, cashed the check is no defense. Bennett, 48 Va. App. at 358, 631 S.E.2d at 333-34

(stating that it is not required that the accused fully negotiate the instrument to commit uttering).

The crime was completed when appellant represented the check as valid for ‘“the purpose of

obtaining the [object] mentioned in the . . . writing.’” Id. at 357, 631 S.E.2d at 333 (quoting

Sands, 61 Va. (20 Gratt.) at 823-24).

       Appellant argues in the alternative that the evidence was still insufficient to convict him

of uttering because King and Price “knew or should have known that the check was suspicious,”

                                                 -9-
which prevented appellant from credibly passing off the forged check as valid. Appellant,

however, fails to develop his argument beyond this conclusory statement. In addition, his

argument also is unsupported by citation to either the record or case law. See Rule 5A:20(e)

(requiring appellant to include in the opening brief “the argument[,] including principles of law

and authorities[,] relating to each assignment of error”). Because “[u]nsupported assertions of

error ‘do not merit appellate consideration,’” we do not consider this contention. See Jones v.

Commonwealth, 51 Va. App. 730, 734, 660 S.E.2d 343, 345 (2008) (quoting Buchanan v.

Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239 (1992)).

       From the evidence presented, a reasonable fact finder could find that appellant asserted

by “word or action that a [check he knew] to be forged [was] good and valid.” Bateman, 205
Va. at 600, 139 S.E.2d at 106. We therefore affirm appellant’s conviction of uttering.

                                         D. Grand Larceny

       Appellant next asserts that the Commonwealth “did not prove that Appellant deprived

JPN Enterprises of property valued at over $200[].” He contends that the Commonwealth’s

witnesses “suspected that the envelope [received from the bank teller] contained an amount of

cash exceeding $200[]” but that the witnesses did not have “personal knowledge of the

envelope’s contents.” Because the Commonwealth was required to prove that the value of the

stolen property was equal to or exceeded $200, appellant contends that the evidence was

insufficient to support his conviction. See Code § 18.2-95 (defining grand larceny as the taking

of goods valued at $200 or more); see also Dunn v. Commonwealth, 222 Va. 704, 705, 284
S.E.2d 792, 792 (1981).

       Contrary to appellant’s assertion, multiple witnesses had personal knowledge of the

envelope’s contents and testified to such at appellant’s trial. Price identified at trial a copy of the

check he cashed for appellant, which was made payable to Price in the amount of $1,748. Price

                                                - 10 -
further testified that when he cashed the check he observed the teller place the “full amount of

the check” in an envelope, which he later delivered to appellant. The parties also stipulated to

the expected testimony of the bank teller, “[who] would have confirmed that she gave $1,748 in

United States currency when she cashed the check” presented by Price.7 This evidence was

sufficient to permit a reasonable fact finder to conclude that appellant deprived JPN Enterprises

of property valued in excess of the statutory minimum.

                                         III. Conclusion

       For these reasons, we find that the evidence was sufficient to support appellant’s

convictions of forgery, uttering, and grand larceny. Accordingly, appellant’s convictions are

affirmed.

                                                                                         Affirmed.




       7
          The Commonwealth represented at trial that the parties had stipulated to the expected
testimony of the bank teller, which the Commonwealth proffered, as described above. Following
the Commonwealth’s proffer of the expected testimony, appellant characterized the
Commonwealth’s representation as “a fair and accurate” description of the “stipulation . . . that
we’ve entered into with the Commonwealth in regards” to the teller. The trial court was
permitted to consider this as evidence in the same light as if the witness had testified from the
witness stand. See Artis v. Commonwealth, 213 Va. 220, 227, 191 S.E.2d 190, 195 (1972)
(stating that “[i]f the benefit of the testimony of these witnesses was desired they should have
been called, sworn and examined as witnesses, or, by consent counsel could have stipulated that
were the witnesses called their evidence would be substantially the same as that given by
[previous witnesses]” (emphasis added)).
                                                 - 11 -